                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MICHIGAN
                                       SOUTHERN DIVISION

In re:                                                                  Case No. 18-55026

TERRIS L. JONES,                                                        Chapter 13

            Debtor.                                                     Judge Thomas J. Tucker
______________________________/

         ORDER DETERMINING THAT THE DEBTOR IS NOT INELIGIBLE FOR A
           DISCHARGE IN THIS CHAPTER 13 CASE, UNDER 11 U.S.C. § 1328(f)

       On November 6, 2018, the Debtor filed a voluntary petition for relief under Chapter 13,
commencing this case, and the Debtor also filed, among other things, a Chapter 13 Plan in which
the Debtor checked the box at Paragraph II.D. on page 2, which states that “if the box to the
immediate left is ‘checked’, the debtor acknowledges that debtor is not eligible for a discharge
pursuant to 11 U.S.C. § 1328.” The Debtor also filed a declaration stating: “I understand that I
am not entitled to a discharge in this case.” (Docket ## 1, 2, 9 (emphasis in original).)

        Despite the Debtor’s statement in the Chapter 13 Plan and in the declaration, however,
under 11 U.S.C. § 1328(f),1 the Court concludes that the Debtor is not ineligible for a discharge
in this Chapter 13 case.

        The Debtor received a discharge in Case No. 15-52526 on July 6, 2016. The voluntary
petition in that case was filed under Chapter 13, on August 24, 2015. That Chapter 13 case was
voluntarily converted to Chapter 7 on April 7, 2016, and the Debtor later received a discharge
under Chapter 7 in that case. Because Case No. 15-52526 was originally filed under Chapter 13,
the 2-year look-back period in 11 U.S.C. § 1328(f)(2), rather than the 4-year look-back period in
§ 1328(f)(1), applies in this Chapter 13 case. The Court concludes this for the reasons stated, and
based on the authorities cited, in the Court’s August 6, 2015 bench opinion given in the case of

          1
              Section 1328(f) provides:

                    (f) Notwithstanding subsections (a) and (b), the court shall not grant a
                    discharge of all debts provided for in the plan or disallowed under
                    section 502, if the debtor has received a discharge--

                    (1) in a case filed under chapter 7, 11, or 12 of this title during the 4-year
                    period preceding the date of the order for relief under this chapter, or

                    (2) in a case filed under chapter 13 of this title during the 2-year period
                    preceding the date of such order.

11 U.S.C. § 1328(f).



   18-55026-tjt         Doc 13      Filed 11/08/18        Entered 11/08/18 10:25:45            Page 1 of 10
In re Hohendorf, Case No. 15-46884 (Docket ## 38, 42 in Case No. 15-46884). The Court
attaches a transcript of that bench opinion to this Order, for reference.

       Because the voluntary petition in Case No. 15-52526 was filed on August 24, 2015, it
was not filed “during the 2-year period preceding the date” of the order for relief in the current
case (November 6, 2018). Because the Debtor “received a discharge . . . in a case that was filed
under [C]hapter 13” more than 2 years before the Debtor filed her current Chapter 13 case, the
Debtor is eligible for a discharge in this Chapter 13 case.

       Accordingly,

       IT IS ORDERED that the Court determines that the Debtor is not ineligible for a
discharge in this Chapter 13 case, under 11 U.S.C. § 1328(f).


Signed on November 8, 2018




                                                 2



  18-55026-tjt     Doc 13     Filed 11/08/18     Entered 11/08/18 10:25:45        Page 2 of 10
                                                                            1


                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

      IN RE:                      .              Case No. 15-46884
                                  .              (tjt)
      PAUL A. HOHENDORF and       .
      COLLEEN M. HOHENDORF,       .              Detroit, Michigan
                                  .              August 6, 2015
                    Debtors.      .
      . . . . . . . . . . . . . . .

        ORDER TO SHOW CAUSE WHY DEBTOR IS ENTITLED TO A DISCHARGE
                  BEFORE THE HONORABLE THOMAS J. TUCKER
              TRANSCRIPT ORDERED BY: HON. THOMAS J. TUCKER

      APPEARANCES:
      For the Debtors:              By: STEPHEN RAMADAN
                                    22201 Harper Avenue
                                    St. Clair Shores, MI 48080-1865
                                    (586) 441-3239


      For the Trustee:              Office of the Chapter 13 Trustee
                                    By: KIMBERLY J. SHORTER-SIEBERT
                                    535 Griswold Street, Suite 2100
                                    Detroit, MI 48226-3681
                                    (313) 237-1725

      Court Recorder:               MS. JAMIE LASKASKA


      Transcribed By:               MS. KRISTEN SHANKLETON




      Proceedings recorded by electronic sound recording.
      Transcript prepared by transcription service.

       _______________________________________________________________
                            MODERN COURT REPORTING & VIDEO, LLC
                                   101-A North Lewis Street
                                    Saline, Michigan 48176
                                        (734) 429-9143




18-55026-tjt
 15-46884-tjt Doc
              Doc13
                  42 Filed
                     Filed11/08/18
                           08/11/15 Entered
                                    Entered11/08/18
                                            08/11/1510:25:45
                                                     16:49:59 Page
                                                              Page31of
                                                                     of10
                                                                        8
                                                                                    2


  1         (Proceedings commenced at 2:57 p.m.)

  2               MS. SHORTER-SIEBERT:        The next matter is Paul and

  3   Colleen Hohendorf, 15-46884.          This matter is before the

  4   Court in the Court's order to show cause why the Debtor is

  5   entitled to a discharge.

  6               MR. RAMADAN:      Good afternoon, Your Honor.             Steve

  7   Ramadan appearing on behalf of the Debtors.

  8               THE COURT:     All right.

  9               Good afternoon, Mr. Ramadan.

 10               I read the written response that you filed to the

 11   show cause order on July 24, Docket Number 33, and I was

 12   able actually to have my law clerk do a bit of research on

 13   the argument you make in that written response.                And I

 14   have, before today's hearing I've managed to review the

 15   cases that you cite in your written response, including the

 16   Hamilton case, the Wilkinson case, as well as the, some of

 17   the cases that go the other way, the opposite way of the

 18   arguments you're making here -- you're making.
 19               So the short of it is, I agree with you.              And I

 20   agree that in this case Section 1328(f)(1) does not apply;

 21   does not make the Debtors ineligible for a discharge in

 22   this Chapter 13 case, and I'm going to so order.

 23               Now, so you're right in my view, and it's -- it's

 24   -- I'll say though for the record that my reasons for

 25   concluding this are based upon what I view to be the plain,




18-55026-tjt
 15-46884-tjt Doc
              Doc13
                  42 Filed
                     Filed11/08/18
                           08/11/15 Entered
                                    Entered11/08/18
                                            08/11/1510:25:45
                                                     16:49:59 Page
                                                              Page42of
                                                                     of10
                                                                        8
                                                                            3


  1   unambiguous meaning of the language in Section 1328(f)(1)

  2   and 1328(f)(4), and the clear fact that the Debtors' prior

  3   case in which they obtained a discharge, a Chapter 7

  4   discharge, was -- must be deemed a case filed under Chapter

  5   13 rather than a case filed under Chapter 7 because of the

  6   -- when the case was filed it was a Chapter 13 petition and

  7   case.     The later conversion of the case to Chapter 7 is

  8   immaterial with respect to this issue, and I agree with

  9   you, and I am persuaded by the reasoning and authorities

 10   cited in the Hamilton case that you have cited, In re:

 11   Hamilton, 383 B.R. 469, a decision of the Bankruptcy Court

 12   for the Western District of Arkansas from 2008; and the

 13   Wilkinson case, In re: Wilkinson, which apparently is an

 14   unpublished case that you attached, I think you attached to

 15   your written response, which is a decision from April 4,

 16   2014 out of the Bankruptcy Court for the District of

 17   Kansas.

 18               The cases that disagree with my conclusion, your
 19   argument, and the conclusions of the Hamilton, Wilkinson

 20   courts in my view, are not persuasive, and I'm not

 21   persuaded by them, and I think they're wrongly decided.

 22               I wanted to note one other thing.            I have

 23   considered in deciding this issue, I have considered a

 24   decision of the U.S. Court of Appeals for the Sixth Circuit

 25   that I just want to mention for the record, and that's the




18-55026-tjt
 15-46884-tjt Doc
              Doc13
                  42 Filed
                     Filed11/08/18
                           08/11/15 Entered
                                    Entered11/08/18
                                            08/11/1510:25:45
                                                     16:49:59 Page
                                                              Page53of
                                                                     of10
                                                                        8
                                                                            4


  1   Sixth Circuit's decision in the case of Krispen Carroll v.

  2   Jason Sanders, In re: Sanders, 551 F.3d at 397, a Sixth

  3   Circuit decision from 2008.

  4               The reason I mention that case is because at pages

  5   399 to 400 of the Sixth Circuit's opinion there is some

  6   language, especially on page 400 that, read in isolation

  7   and without considering the issues before the Sixth Circuit

  8   in that case, could be construed as being inconsistent with

  9   the ruling that I'm making today, and inconsistent with the

 10   argument the Debtor has made in the written response to the

 11   show cause order, and that is the language on page -- 551

 12   F.3d at 400, the Sixth Circuit's decision where the Court

 13   says, quote, in discussing Section 1328(f), it says, quote:

 14               "The upshot is this: A debtor may not receive a

 15         discharge under chapter 13 if he already received a

 16         discharge under chapter 7 and the two cases were filed

 17         less than four years apart."          Unquote.

 18               I think that language has to be considered in
 19   light of the issue, and the only issue that's before the

 20   Sixth Circuit in the Sanders case, which is different from

 21   the issue before me now.

 22               The issue in the Sanders case was this: whether in

 23   applying Section 1328(f)(1) the Court must measure the

 24   four-year period referred to in that section from the date

 25   of the petition filed in the prior Chapter 7 case, or from




18-55026-tjt
 15-46884-tjt Doc
              Doc13
                  42 Filed
                     Filed11/08/18
                           08/11/15 Entered
                                    Entered11/08/18
                                            08/11/1510:25:45
                                                     16:49:59 Page
                                                              Page64of
                                                                     of10
                                                                        8
                                                                               5


  1   the date of the discharge that was entered in the prior

  2   Chapter 7 case.       The Sixth Circuit decided the date to be

  3   used is the petition date in the prior case.               The case, the

  4   Sanders case did not involve the issue here because it --

  5   involved in this case because it did not involve a case

  6   where the Debtors' prior case had been filed under a

  7   Chapter -- under Chapter 13 and converted to Chapter 7

  8   before a Chapter 7 discharge was entered, as is the case

  9   here in the Hohendorf case; rather, it was a case where the

 10   Debtor had filed a petition under Chapter 7, obtained a

 11   Chapter 7 discharge, and then more than four years after

 12   the petition date in the Chapter 7 case, but less than four

 13   years after the date of the discharge order in the Chapter

 14   7 case, the Debtor filed a Chapter 13 case.               So the issue -

 15   - that was the situation presented in Sanders.               There was

 16   no conversion of the prior case; it was a Chapter 7 case

 17   from beginning to end in which the Debtor obtained a

 18   discharge.      So it clearly fit within the language of
 19   Section 1328(f)(1), the case where the Debtor had received

 20   a discharge in a case filed under Chapter 7.               And so

 21   Sanders did not address in my view at all the issue before

 22   me today.

 23               The present case, of course, as you point out in

 24   your written response, is a case in which the Debtors filed

 25   a Chapter 13 case, it was a case filed under Chapter 13,




18-55026-tjt
 15-46884-tjt Doc
              Doc13
                  42 Filed
                     Filed11/08/18
                           08/11/15 Entered
                                    Entered11/08/18
                                            08/11/1510:25:45
                                                     16:49:59 Page
                                                              Page75of
                                                                     of10
                                                                        8
                                                                              6


  1   and therefore in my view Section 1328(f)(2) applies rather

  2   than 1328(f)(1) as you have argued.            And the case was later

  3   converted to Chapter 7 and then the Debtor received a

  4   discharge under Chapter 7.          And so in that case I agree

  5   with you that Section 1328(f)(2) rather than (f)(1)

  6   applies, and this Chapter 13 case current one was filed

  7   more than two years after the prior case was filed under

  8   Chapter 13.

  9               So there's no eligibility for discharge problem in

 10   this case, and I agree with the Debtors on that point.

 11               As I said, I'm going to prepare and enter an order

 12   that reflects this ruling.

 13               Now Mr. Ramadan, I haven't let you say anything,

 14   but you're permitted.         So do you want to say anything?

 15               MR. RAMADAN:      No, Your Honor.       Thank you.

 16               THE COURT:     You took the trouble to sit here and

 17   listen to all these other hearings before I got to you, and

 18   I didn't -- I wasn't able to decide, review everything and
 19   decide how I was going to rule on this until this morning,

 20   and so I wasn't able to enter an order canceling the

 21   hearing and ruling.        I wanted to -- I wanted to give at

 22   least a brief bench opinion on this issue anyway today, so

 23   I went ahead and kept the hearing on.

 24               So, as I said, I'll prepare and enter an order

 25   reflecting this ruling, and that's -- that's it.                Thank




18-55026-tjt
 15-46884-tjt Doc
              Doc13
                  42 Filed
                     Filed11/08/18
                           08/11/15 Entered
                                    Entered11/08/18
                                            08/11/1510:25:45
                                                     16:49:59 Page
                                                              Page86of
                                                                     of10
                                                                        8
                                                                            7


  1   you.

  2               MR. RAMADAN:      Thank you, Your Honor.

  3               (Proceedings concluded at 3:05 p.m.)

  4




18-55026-tjt
 15-46884-tjt Doc
              Doc13
                  42 Filed
                     Filed11/08/18
                           08/11/15 Entered
                                    Entered11/08/18
                                            08/11/1510:25:45
                                                     16:49:59 Page
                                                              Page97of
                                                                     of10
                                                                        8
                                                                                 8


   1

   2

   3

   4

   5

   6   We certify that the foregoing is a correct transcript from

   7   the electronic sound recording of the proceedings in the

   8   above-entitled matter.

   9

  10   /s/Kristen Shankleton, CER-6785                   Dated: 08/11/15

  11   Jamie Laskaska




18-55026-tjt
 15-46884-tjt Doc
               Doc13
                   42 Filed
                       Filed11/08/18
                             08/11/15 Entered
                                       Entered11/08/18
                                               08/11/1510:25:45
                                                        16:49:59 Page
                                                                  Page10
                                                                       8 of 8
                                                                            10
